PER CURIAM
Plaintiffs, the wife and daughter of the trustor, appeal an order appointing respondent O’Reilly as successor trustee of two testamentary trusts. They assign error to the probate court’s holding that daughter could not serve as trustee, because she was also a beneficiary of the same trusts. We reverse.
 The trustor’s will named the daughter as the successor trustee. After the original trustees resigned, the probate court refused to appoint her. The sole reason given for disqualifying her was that the same person cannot be both a beneficiary and a trustee. Oregon case law is clear that a person is not disqualified from acting as a trustee simply because that person is a trust beneficiary. Morse v. Paulson, 182 Or 111, 186 P2d 394 (1947); United Pacific Ins. Co. v. First National Bank of Oregon, 206 F Supp 94 (D Or 1962).
There being no other reason in the record to refuse to appoint the daughter, we direct the trial court to appoint her as successor trustee.
Reversed and remanded with instructions to enter an order appointing Jill Miller as successor trustee if otherwise qualified.